DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5–7, 9–12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over van Rossen, US 6,251,154 (“van Rossen”) in view of Schultink et al., US 2011/0047945 (“Schultink”).
Claim 1 disclsoes a vacuum cleaner filter bag comprising, inter alia, a first bag wall comprising a filter material and a second bag wall comprising a filter material, 
van Rossen discloses a vacuum cleaner filter bag (Figs. 3 and 4) comprising, inter alia, a first bag wall comprising a filter material (wall portion 54) and a second bag wall comprising a filter material (wall portion 52).  van Rossen Figs. 3, 4, col. 5, ll. 19–67.

    PNG
    media_image1.png
    836
    1038
    media_image1.png
    Greyscale

van Rossen differs from claim 1 because it does not disclose that its first and second bag walls 54, 52 are joined by welding circumferentially at an edge.  However, in the vacuum cleaner filter bag arts, Schultink discloses a vacuum cleaner filter bag comprising two wall parts that are connected to each other, along their edges by welding or gluing.  Schultink [0046].  Therefore, it would have been obvious to connect van Rossen’s first and second walls 54, 52 by welding along their edges because 
With this modification, van Rossen teaches the limitations of claim 1:
“A vacuum cleaner filter bag for an upright vacuum cleaner (filter bag, Fig. 1, pt. 28, col. 4, ll. 1–6) which has a length (L) (the length of the bag seen in Fig. 4) and a width (B) (the width of the bag as seen in Fig. 4) in a ratio of > 1.51 so that the vacuum cleaner filter bag has a long side (LS) (the length of the filter bag, seen in Fig. 4) and a narrow side (SS) (the width of the filter bag, seen in Fig. 4), with a first bag wall (wall portion, Fig. 4, pt. 54, col. 5, ll. 52–55, including all filter material until wall portion 52) comprising a filter material (the filter paper web 42 forming this wall portion 54, col. 5, ll. 52–55), a second bag wall (wall portion, Fig. 4, pt. 52, col. 5, ll. 52–55) comprising a filter material (the filter paper web 42 forming this wall portion 54, col. 5, ll. 52–55), the first and second bag wall being joined by welding circumferentially at an edge so that the vacuum cleaner filter bag is completely closed (as seen in Fig. 1—it would have been obvious for the first and second bag walls 54, 52 to be joined by welding in view of Schultink for the reasons stated above) and, between the first and the second bag wall, an internal space is configured (the internal space of the bag), an inlet opening introduced into the first bag wall through which air to be cleaned can flow into the vacuum cleaner filter bag (opening, Fig. 4, pt. 56, col. 5, ll. 56, 57) and also a retaining plate enclosing the inlet opening (holding plate, Fig. 4, pt. 58, col. 5, ll. 57, 58),
wherein at least the first bag wall has folding which comprises at least one first and one second side fold (seen in either version of the annotated Fig. 4 below) wherein the first side fold and the second side fold extend in a longitudinal direction of the vacuum cleaner filter bag (as seen in the annotated versions Fig. 4 below), the first and second side fold extending parallel or substantially parallel to each other (as seen in the annotated versions of Fig. 4 below), the first side fold having two legs comprising a first leg and a second leg (as seen in the annotated versions Fig. 4 below), the first leg connecting the first and second side folds (as seen in the annotated versions of Fig. 4 below) and the second leg connecting the first side fold with the second bag wall (as seen in the annotated versions of Fig. 4 below) and a length ratio of the first leg to the second leg is 0.1 to 0.82 3,
wherein at least the folding of the first bag wall has four side folds or eight side folds (the folding has four side folds, as seen in the annotated version of Fig. 4 below)4, the folding being configured symmetrically with respect to the first bag wall (as seen in the annotated version of Fig. 4 below).”

    PNG
    media_image2.png
    1127
    1325
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1005
    1310
    media_image3.png
    Greyscale

Regarding claim 2, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the retaining plate with the inlet opening 
is disposed in a ratio of a minimum spacing (d) of the retaining plate to a narrow-side join of the vacuum cleaner filter bag, relative to a dimensioning of the retaining plate in the longitudinal direction of the vacuum cleaner bag, is <0.55, or
the narrow side (SS) of the vacuum cleaner filter bag is disposed projecting, so that a ratio of a projection (d’) of the retaining plate to the narrow-side join of the vacuum cleaner filter bag, relative to the dimensioning of the retaining plate in the longitudinal direction of the vacuum cleaner filter bag, is ,0.56.”
Regarding claim 5, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the first leg is disposed on the side of the second leg which is oriented away from an interior (as seen in the top annotated version of Fig. 4 above), and a third side fold has two legs comprising a third leg and a fourth leg, the third leg being disposed on the side of the fourth leg oriented away from the interior (seen in the annotated Fig. 4 below).”

    PNG
    media_image4.png
    1155
    1526
    media_image4.png
    Greyscale

Regarding claim 6, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the retaining plate with the inlet opening is disposed on a leg joining the second side fold and a fourth side fold (seen in the top annotated version of Fig. 4 in the rejection of claim 1 above).”
Regarding claim 7, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 6, wherein the leg joining the second side folds and the fourth side fold is dimensioned to be at least as wide as a width (B6) of the retaining plate (the Examiner takes the position that the leg joining the second and fourth side folds is at least twice the width of plate 58 based on the annotated version of Fig. 4 above).”
Regarding claim 9, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the folding is configured such that the respective legs of the respective side folds are situated one upon the other in a storage state (as seen in Fig. 4) and the retaining plate is disposed on an outermost leg (as the plate 58 is disposed on the second leg, as seen in the annotated version of Fig. 4 in the rejection of claim 1 above).”
Regarding claim 10, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the ratio of length (L) to width (B) is greater than 2 (The Examiner takes the position that the ratio of length to width is greater than 2 based on the drawing seen in Fig. 1; however, it also would have been obvious for a skilled artisan to select the appropriate ratio of length to width depending on the dimensions of the vacuum cleaner into which the filter bag 2 is inserted).”
Regarding claim 11, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the second bag wall has no folding (as wall portion 52 has no folding, as seen in Fig. 4).”
Regarding claim 12, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 1, wherein the filter material of the first and second bag wall is a nonwoven material (col. 4, ll. 62–66).”
Regarding claim 20, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 7, wherein the width of the leg joining the second side fold and the fourth side fold has 1.1 to 5 times the width of the retaining plate (the Examiner takes the position that the width of the leg joining the 
Regarding claim 21, van Rossen teaches the limitations of the claim:
“The vacuum cleaner filter bag according to claim 10, wherein the ratio of length (L) to width (B) is greater than 3 (The Examiner takes the position that the ratio of length to width is greater than 3 based on the drawing seen in Fig. 1; however, it also would have been obvious for a skilled artisan to select the appropriate ratio of length to width depending on the dimensions of the vacuum cleaner into which the filter bag 2 is inserted).”
Response to Arguments
The first issue regarding claim 1 is whether van Rossen teaches a vacuum cleaner filter bag comprising first and second bag walls being joined by welding circumferentially, as required by the claim.  
The Applicant argues that van Rossen does not teach this feature.  Applicant Rem. dated Dec. 23, 2020 (“Applicant Rem.”) 7.  The Examiner has updated the rejection to address this feature, and therefore Applicant’s arguments are moot.
The second issue regarding claim 1 is whether the Examiner’s interpretation of the claim is correct.
The Applicant notes that claim requires that there be “four side folds or eight side folds, the folding being configured symmetrically with respect to the first bag wall.”  Applicant Rem. 8.  As such, the Applicant argues that claim 1 requires “that symmetrical pair be interpreted as one fold.”  Id.  The Applicant therefore argues that the office Id.
The Examiner respectfully disagrees.  A symmetrical pair of folds should not be considered as one fold because a pair comprises two elements (i.e., two folds).  Therefore, the interpretation of the claim is correct.  
The third issue regarding claim 1 is whether van Rossen teaches the length ratio between the first leg and the second leg to be between 0.1 and 0.8.
The Applicant argues that van Rossen does not teach this feature because the first and second annotated figures above show a ratio between the first and second leg being 1, which is outside of the claimed range.  Applicant Rem. 8.  
The Examiner respectfully disagrees. With respect to the first annotated version of Fig. 4 in the rejection of claim 1 above, the Examiner takes the position that the length ratio of the first leg to the second leg is about 0.5 because the first leg is about half as long as the second leg.  However, it would have been obvious for the ratio to be between 0.1–0.8 depending on the desired dimensions of the filter bag 2.  Note also that this limitation describing the ratio of the first leg to the second leg fails to patentably distinguish over the prior art because there is no teaching that the claimed ratio is critical to the invention, and therefore the difference is one of degree rather than kind.  MPEP 2144.04(II)(A) (“a change in form, proportions, or degree will not sustain a patent”) (internal citations and quotations omitted).
However, in the second annotated version of Fig. 1 in the rejection of claim 1 above, the first and second legs are presumed to have a length ratio of about 1, as admitted by the Applicant.  Applicant Rem. 11.  A ratio of 1 is close enough to the upper prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  The Applicant has not met its burden to rebut this prima facie case of obviousness because the Applicant has presented no evidence that the length ratio range in claim 1 is critical.  MPEP 2144.05(III)(A).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner takes the position that the ratio of length to width is >1.5 based on the drawing seen in Fig.1.  However, it also would have been obvious for a skilled artisan to select the appropriate ratio of length to width depending on the dimensions of the vacuum cleaner into which the filter bag 2 is inserted.
        2 For the top version of annotated Fig.4, the Examiner takes the position that the length ratio of the first leg to the second leg is about 0.5 because the first leg is about half as long as the second leg.  However, it would have been obvious for the ratio to be between 0.1–0.8 depending on the desired dimensions of the filter bag 2.  Note also that this limitation describing the ratio of the first leg to the second leg fails to patentably distinguish over the prior art because there is no teaching that the claimed ratio is critical to the invention, and therefore the difference is one of degree rather than kind.  MPEP 2144.04, II, A (“a change in form, proportions, or degree will not sustain a patent”) (internal citations and quotations omitted).
        3 For the bottom version of annotated Fig.4, the Examiner takes the position that the length ratio of the first leg to the second leg is about 1 based on the drawing.  This ratio of 1 is close enough to the upper limit of the claimed range (i.e., 0.8) to establish a prima facie case of obviousness because the disclosure does not indicate that the claimed range is critical to the operation of the invention.  MPEP 2144.04, I (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Additionally this difference between the prior art and the claimed invention is one of degree rather than kind because there is no teaching that the claimed ratio is critical to the operation of the invention.  MPEP 2144.04, II.
        4 The transitional phrase “has” is interpreted to be open-ended because the claim does not use the closed transitional phrase “consisting of.”  MPEP 2111.03.  Therefore, van Rossen’s bag “has” four side folds because it has at least this number of folds, as seen in the annotated version of Fig.4 provided with this communication.  
        5 van Rossen does not give the dimensions of the bag and therefore does not explicitly teach this feature.  However, it would have been obvious for van Rossen’s vacuum bag to have this ratio depending on the desired dimensions of the bag.
        6 van Rossen does not give the dimensions of the bag and therefore does not explicitly teach this feature.  However, it would have been obvious for van Rossen’s vacuum bag to have this ratio depending on the desired dimensions of the bag.